Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	Applicant’s amendment dated May 31, 2022 responding to March 17, 2022 Office Action provided in the rejection of claims 1-20. Claims 1-20 remain pending in the application and which have been fully considered by the examiner.
Applicant’s arguments, May 31, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 102 have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made further in view of Doig et al. (US 2012/0095834). Please see below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevchenko et al. (US 10,594757) hereinafter “Shevchenko” in view of Doig et al. (US 2012/0095834) hereinafter “Doig”.

Claim 1
Shevchenko teaches a computer-implemented method comprising: 
receiving a search query [i.e. receiving a communication for retrieving a content data] (Shevchenko, col. 45, lines 13-26); 
identifying user parameters based on the search query [i.e. determine user’s preferences, features/parameters] (Shevchenko, col. 58, line 25-col. 59, line 18); 
refining the search query to include the user parameters [i.e. preparing and modifying the search] (Shevchenko, col. 59, lines 19-54); 
searching for a media content using the refined search query [i.e. searching the modified search/retrieve] (Shevchenko, col. 61, line 62-col. 62, line 41); and 
based on at least one search result received from the step of searching and based on the user parameters, generating an augmented media content [i.e. generating an augmented result of content] (Shevchenko, col. 63, line 62-col. 64, line 18).  
Shevchenko fails to teach the media content providing instructions for performing an activity; and wherein the augmented media content can be updated dynamically based on user’s actual activity.
However, in an analogous art, Doig teaches the media content providing instructions for performing an activity [i.e. source data file/content page provides/contains structured data or keyword(s), and when the user interact such as mouse over or click of the keyword on the content page then performing a display of augmented content such as a tooltip] (Doig, 0078-0079, 0173); and wherein the augmented media content can be updated dynamically based on user’s actual activity [i.e. updating the augmented content corresponding to the behavior/interaction of the user by tracking the user’s interaction/profile] (Doig, 0177).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shevchenko to include the teachings of Doig of the media content providing instructions for performing an activity; and wherein the augmented media content can be updated dynamically based on user’s actual activity. One ordinary skill in the art would be motivated to provide user with an easier and quicker access/search to information the user is looking for (Doig, 0003). 

Claim 2 
Shevchenko in combination with Doig teach the method of claim 1, further including synchronizing playing of the augmented media content with a user's activity by controlling playing of the augmented media content while monitoring the user's activity pace [i.e. monitoring user activity and current state] (Shevchenko, col. 58, line 25-col. 59, line 18).  

Claim 3
Shevchenko in combination with Doig teach the method of claim 1, wherein the step of generating includes training a generative adversarial network to generate a video content [i.e. generative adversarial network (GAN) may be trained upon user input to generate data results to an input search query] (Shevchenko, col .81, lines 4-5).  

Claim 4
Shevchenko in combination with Doig teach the method of claim 3, wherein the step of generating includes training a natural language processing model to generate audio content [i.e. the AIA  implemented through a natural language processing] (Shevchenko, col .80, lines 66-67).  

Claim 5
Shevchenko in combination with Doig teach the method of claim 4, wherein the step of generating includes aligning the video content with the audio content [i.e. providing video and/or audio content] (Shevchenko, col. 69, lines 43-65).  

Claim 6
Shevchenko in combination with Doig teach the method of claim 1. wherein the media content includes audiovisual content (Shevchenko, col. 69, lines 43-65).
  
Claim 7
Shevchenko in combination with Doig teach the method of claim 1, wherein the step of refining the search query includes training a seq2seq model for generating the refined search query [i.e. seq2seq model is used to trained for an output format query] (Shevchenko, col. 80, line 66-col. 81, line 6).  

Claim 8
Shevchenko in combination with Doig teach the method of claim 2, wherein the step of controlling playing of the augmented media content includes controlling navigation buttons presented with playing of the augmented media content (Shevchenko, col. 58, line 25-col. 59, line 18).  

Claim 9
Shevchenko teaches a system comprising: 
a processor (Shevchenko, col. 85, lines 3-25); and 
a memory device coupled with the processor (Shevchenko, col. 85, lines 3-25); the processor configured to at least: 
receive a search query [i.e. receiving a communication for retrieving a content data] (Shevchenko, col. 45, lines 13-26); 
identify user parameters based on the search query [i.e. determine user’s preferences, features/parameters] (Shevchenko, col. 58, line 25-col. 59, line 18); 
refine the search query to include the user parameters [i.e. preparing and modifying the search] (Shevchenko, col. 59, lines 19-54); 
search for a media content using the refined search query [i.e. searching the modified search/retrieve] (Shevchenko, col. 61, line 62-col. 62, line 41); and 
based on at least one search result received from the step of searching and based on the user parameters, generating an augmented media content [i.e. generating an augmented result of content] (Shevchenko, col. 63, line 62-col. 64, line 18).  
synchronize playing of the augmented media content with a user's activity by controlling playing of the augmented media content while monitoring the user's activity pace [i.e. monitoring user activity and current state] (Shevchenko, col. 58, line 25-col. 59, line 18).  
Shevchenko fails to teach the media content providing instructions for performing an activity; and wherein the augmented media content can be updated dynamically based on user’s actual activity.
However, in an analogous art, Doig teaches the media content providing instructions for performing an activity [i.e. source data file/content page provides/contains structured data or keyword(s), and when the user interact such as mouse over or click of the keyword on the content page then performing a display of augmented content such as a tooltip] (Doig, 0078-0079, 0173); and wherein the augmented media content can be updated dynamically based on user’s actual activity [i.e. updating the augmented content corresponding to the behavior/interaction of the user by tracking the user’s interaction/profile] (Doig, 0177).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shevchenko to include the teachings of Doig of the media content providing instructions for performing an activity; and wherein the augmented media content can be updated dynamically based on user’s actual activity. One ordinary skill in the art would be motivated to provide user with an easier and quicker access/search to information the user is looking for (Doig, 0003). 

Claims 10-14 do not teach or define any new limitation other than above claims 3-7. Therefore, claims 10-14 are rejected for similar reasons. 
Claims 15-20 do not teach or define any new limitation other than above claims 1-5, 7. Therefore, claims 15-20 are rejected for similar reasons. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459